         Case 6:19-po-05034-KLD Document 13 Filed 09/16/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                             MISSOULA DIVISION



 UNITED STATES OF AMERICA,                  6:19-PO-5034-KLD
                                            Ticket Number: 6625134
                       Plaintiff,           Location Code: M18
                                            Disposition Code: PE
 vs.
                                            JUDGMENT IN A CRIMINAL CASE
 MICHAEL R. CARTER,

                       Defendant.



       The Defendant, Michael R. Carter, was present in court and entered a plea of
guilty to the charge of: UNAUTHORIZED INTRODUCTION ON VA
CONTROLLED PROPERTY OF NARCOTIC DRUGS.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
                1. Defendant must pay a fine in the amount of $100.00 plus $40.00 in
fees for UNAUTHORIZED INTRODUCTION ON VA CONTROLLED
PROPERTY OF NARCOTIC DRUGS for a total of $140.00. Defendant must pay
by check or money order payable to AU.S. COURTS C CVB@ and mailed to
CENTRAL VIOLATIONS BUREAU, P.O. Box 780549 San Antonio, TX 78278.
Defendant may also pay online at www.cvb.uscourts.gov . The fine shall be paid
as follows: Fine shall be paid at $25.00 per month starting October 1, 2021, until
paid in full.
        Case 6:19-po-05034-KLD Document 13 Filed 09/16/21 Page 2 of 2



       Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Kathleen L. DeSoto. If you appeal, you will be required to
pay a $38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the
time of filing your appeal. You also will be required to furnish the District Court
Judge a copy of the record, which consists of the “original papers and exhibits in
the case together with any transcript, tape or other recording of the proceedings
and a certified copy of the docket entries which shall be transmitted promptly to
the clerk of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: September 16,, 2021.


   9/16/21
____________________                                ______________________
                                                    ____________  ____________
Date Signed                                         KATHLEEN L.   L DESOTO
                                                    United States Magistrate Judge
